Watson, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed LG (Commodity Specialist’s Initials) by Commodity Specialist L. Grenadir (Commodity Specialist’s Name) on the invoices covered by the protests enumerated on Schedule A attached hereto, and assessed with duty at various rates under Par. 218, Tariff Act of 1930, as modified, by similitude, consists of light sets similar in all material respects to the merchandise in Gallagher & Ascher v. United States, C.D. 2813, wherein the Court held that such merchandise was dutiable by similitude at 13% % ad valorem under the provisions of Par. 353 of the Tariff Act of 1930, as modified.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2813 be incorporated in these cases, and that the protests enumerated on Schedule A attached hereto be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 13% per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified, by virtue of the similitude provision in paragraph 1559(a), as amended, as articles having as an essential feature an electrical element or device.
*136To the extent indicated the protests are sustained, and judgment will be rendered accordingly.